The judgment of the court was pronounced by
Slidell, J.
The order of appeal was granted upon motion, and in general terms. It must be considered as embracing not only the plaintiff in the cause, but also the sureties in the injunction bond, who, by a fiction of law (Statute of 1831,) are parties plaintiffs in the injunction. The appeal being ordered upon motion, the sureties are to be considered as having been cited as appellees. Act *515of 1843, p. 40. Isabella v. Picot, 2 An. 390. If the appeal bond was informal in naming their principal only as obligee, upon which point we express no opinion, it was an informality which should have been suggested at an earlier day, and cannot now be noticed, See O'Reilly v. McLeod, 2 An. 138.
It is, therefore, ordered that, the decree against the sureties, Ryan and Newhurger, remain undisturbed.